Name: 94/645/EC: Commission Decision of 19 September 1994 on the eligibility of expenditure to be incurred by Italy on the implementation of pilot projects involving the use of continuous position monitoring systems for fishing vessels (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  Europe;  EU finance;  research and intellectual property
 Date Published: 1994-09-24

 Avis juridique important|31994D064594/645/EC: Commission Decision of 19 September 1994 on the eligibility of expenditure to be incurred by Italy on the implementation of pilot projects involving the use of continuous position monitoring systems for fishing vessels (Only the Italian text is authentic) Official Journal L 249 , 24/09/1994 P. 0020 - 0021COMMISSION DECISION of 19 September 1994 on the eligibility of expenditure to be incurred by Italy on the implementation of pilot projects involving the use of continuous position monitoring systems for fishing vessels (Only the Italian text is authentic) (94/645/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 89/631/EEC of 27 November 1989 on a Community financial contribution towards expenditure incurred by Member States for the purpose of ensuring compliance with the Community system for the conservation and management of fishery resources (1), as last amended by Decision 94/207/EC (2), and in particular Article 2b thereof, Whereas, in accordance with Decision 89/631/EEC, the Commission has received applications for Community financial contributions from Italy towards expenditure to be incurred during 1994 and 1995; Whereas the applications refer to expenditure on the implementation of pilot projects involving the use of continuous position monitoring systems for fishing vessels; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture, HAS ADOPTED THIS DECISION: Article 1 The expenditure for 1994 and 1995 shown in the Annex, corresponding to an amount of ECU 461 129 and ECU 461 129 respectively, is eligible for a Community financial contribution of 100 %. Article 2 Any payment made by the Community shall be conditional on the Commission receiving all the information referred to in point 2 of Annex A to Decision 89/631/EEC. Article 3 This Decision is addressed to the Republic of Italy. Done at Brussels, 19 September 1994. For the Commission Yannis PALEOKRASSAS Member of the Commission (1) OJ No L 364, 14. 12. 1989, p. 64. (2) OJ No L 101, 20. 4. 1994, p. 9. PARARTIMA ANEXO / BILAG / ANHANG / / ANNEX / ANNEXE / ALLEGATO / BIJLAGE / ANEXO >Kratos melosSynolo se ethniko nomismaDapaniKoinotiki symmetochi"> ID="1.4">1994" ID="1">Italia> ID="2">860 000 000 Lit> ID="3">461 129> ID="4">461 129"> ID="1">Total / I alt / Synolo / Totale / Totaal > ID="2">461 129> ID="3">461 129"" ID="1.4">1995" ID="1">Italia> ID="2">860 000 000 Lit> ID="3">461 129> ID="4">461 129"> ID="1">Total / I alt / Synolo / Totale / Totaal > ID="2">461 129> ID="3">461 129""